Citation Nr: 1630004	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable disability rating for asbestos-related calcified pleural plaques, currently evaluated as 0 percent (noncompensable) disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1957 to December 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the RO that granted service connection for asbestos-related calcified pleural plaques evaluated as 0 percent disabling effective January 2, 2013.  The Veteran timely appealed for a higher initial rating.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran is retired.  He has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that the service-connected asbestos-related calcified pleural plaques on appeal are more severe than currently rated and warrant a higher initial disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Records reflect, historically, past exposure to asbestos aboard naval ships in active service.  The Veteran recalls having trouble with breathing for a long time; and recalls being treated for pneumonia, which resolved, in service.  He also has a diagnosis of chronic obstructive pulmonary disease and a long history of smoking.  He started smoking at age 15, and he quit smoking in 2011.

Computed tomography conducted in December 2012 revealed pleural thickening, emphysematous changes.
 
The report of a November 2013 VA examination shows complaints of difficulties walking from the house to the car, or even walking one-half block without resting due to shortness of breath.  The Veteran reportedly was unable to do stairs, and he used an inhaler daily.  Pulmonary function testing in November 2013 revealed measurements (post-bronchodilator) of 89% predicted for FEV-1, 119% predicted for FVC, and 54% predicted for FEV-1/FVC; and revealed a measurement (pre-bronchodilator) of 34% predicted for DLCO (SB).  The November 2013 examiner opined that the condition responsible primarily for the Veteran's limited pulmonary function was chronic obstructive pulmonary disease.   The November 2013 examiner also indicated that pleural plaques do not result in symptoms or decrement in pulmonary function; and, at the time, there was inadequate evidence of pulmonary asbestosis.  Specifically, no restrictive lung disease or pulmonary fibrosis was noted on imaging. 

Subsequently, VA records show treatment for small pulmonary nodules, with additional inhaler, and antibiotics.  An October 2014 examiner indicated that the Veteran had declined rapidly, with shortness of breath with minimal activities.  Pertinent physical findings in October 2014 included decreased breath sounds, occasional rales, and leg edema.  Chest X-rays revealed hyperinflation, healed rib fractures, scattered pleural thickening, and no infiltrate.  Computed tomography revealed pleural plaques, chronic obstructive pulmonary disease, and small new pulmonary nodule.  Pulmonary function testing in October 2014 revealed measurements (post-bronchodilator) of 95% predicted for FEV-1, 116% predicted for FVC, and 82% predicted for FEV-1/FVC; and revealed a measurement (pre-bronchodilator) of 35% predicted for DLCO (SB).  

Significantly, the October 2014 examiner listed both pleural plaques and chronic obstructive pulmonary disease as being predominantly responsible for the limitation in pulmonary function.  The October 2014 examiner also remarked that the Veteran's lung status deteriorated, with increased shortness of breath with mild activities, and early sign of pulmonary hypertension.  The October 2014 examiner suggested that, if the pulmonary function tests show a restrictive pattern, then one could attribute some of the respiratory deterioration to asbestos pleural plaques.  

Since then, the Veteran has submitted additional results of pulmonary function testing conducted in July 2015.
  
Under these circumstances, VA cannot rate the service-connected asbestos-related calcified pleural plaques, without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's outstanding VA treatment records, from December 2013 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected asbestos-related calcified pleural plaques.  All appropriate tests, to include pulmonary function testing, should be conducted; and all clinical findings should be reported in detail.  

The examiner should specify whether there is evidence of pulmonary asbestosis or any restrictive lung disease. 

The examiner should specify whether pulmonary function testing shows a restrictive pattern.

The examiner should specify whether there is evidence of pulmonary hypertension.

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish symptoms and effects of the service-connected asbestos-related calcified pleural plaques from those associated with any other pulmonary/respiratory disability-to include chronic obstructive pulmonary disease and new small pulmonary nodules.  If it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings pertain to overall pulmonary impairment.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




